Name: Commission Regulation (EEC) No 2402/86 of 30 July 1986 amending Regulations (EEC) No 2191/81 and (EEC) No 1665/86 in respect of the date of application of the amount of aid for butter
 Type: Regulation
 Subject Matter: legal form of organisations;  distributive trades;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 208/22 Official Journal of the European Communities 31 . 7 . 86 COMMISSION REGULATION (EEC) No 2402/86 of 30 July 1986 amending Regulations (EEC) No 2191/81 and (EEC) No 1665/86 in respect of the date of application of the amount of aid for butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 12 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 2 ( 1 ) of Regulation (EEC) No 2191 /81 : 'With effect from 21 May 1986, if the amount of aid is altered, the new amount shall apply to all deliveries of butter effected on the basis of the voucher valid for the month following the month during which the new amount is fixed.' Article 2 The second subparagraph of Article 2 of Regulation (EEC) No 1665/86 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the amount of aid laid down in Article 2 ( 1 ) of Commission Regulation (EEC) No 2191 /81 (3), was last altered by Regulation (EEC) No 1665/86 (4) ; whereas, to avoid problems of interpretation, it should be specified from what period the new amount of aid should apply ; whereas in view of the date on which Regulation (EEC) No 1665/86 entered into force, the amount should be applicable to all deliveries of butter effected on the basis of the voucher valid for the month following the month in which the amount was fixed ; whereas, further more, the date 2 June 1986 given in Article 2 of Regulation (EEC) No 1665/86 should be deleted ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 213 , 1 . 8 . 1981 , p. 20 . O OJ No L 145, 30 . 5 . 1986, p. 48 .